DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/496800, filed on 04/25/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/27/21 was received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 28 recites “and a plurality of wires each connecting the semiconductor element to the second lead or the third lead”. This limitation is not found descriptive of the invention because only one wire (51) connects the semiconductor element (4) to the lead 1 which, according to the way the limitation is written, is one of the second and third leads. The claim as written require each of the plurality of wires connects semiconductor element 4 to the second lead or each of the plurality of wires connects semiconductor element 4 to the third lead. There appears to be no support for that in the original disclosure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 28-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillet et al. (US 6,756,658 cited on IDS) in view of Kimura (US 2016/0086826).

a.	Re claim 28 and in view of the 112 1st rejection above, Gillet et al. disclose a semiconductor device comprising: a first lead 108 (figs. 4-8 and related text; see also col. 4 ln. 6-8 and remaining of disclosure for more details) having an obverse (top) surface and a reverse (bottom) surface that are spaced apart from each other in a thickness direction; a semiconductor element 134 (col. 5 ln. 21-42) provided with at least one electrode 138 (or 138&136)  and supported by the first lead; a second lead 124 adjacent to the first lead; a third lead 122 adjacent to the first lead; a sealing resin 144 (col. 6 ln. 25-43) covering a part of the first lead, a part of the second lead, a part of the third lead, and the semiconductor element, the sealing resin being rectangular in plan view and including a first side surface S1 (see annotated fig. 4 below), a second side surface S2 opposite to the first side surface, a third side surface S3 other than the first and the second side surface, and a bottom surface; and a plurality of wires 142  and the third lead, wherein the first lead comprises an exposed portion that is exposed from the bottom surface of the sealing resin (explicit on fig. 5), the second lead includes a first exposed portion exposed from the first side surface of the sealing resin (explicit on figs. 4-6), the third lead includes a second exposed portion exposed from the second side surface of the sealing resin (explicit on figs. 4-6). But Gillet et al do not appear to explicitly disclose that the first and second side surfaces of the sealing resin each include a first section and a second section, the first section being disposed outward with respect to the second section in plan view, the first exposed portion being located in the second section of the first side surface of the sealing resin, the second exposed portion being located in the second section of the second side surface of the sealing resin. 

	However, Kimura discloses a semiconductor package wherein each side surface of an encapsulant 16 includes a first section S1 (see annotated fig. 3 below) and a second section S2, the first section being disposed outward with respect to the second section in plan view (this is implicit in view of fig. 3), an exposed portion of a lead 13 being located in the second section of the side surface of the sealing resin encapsulant, and this in order to improve bonding strength of the package to a circuit board and enhance mounting reliability (see fig. 3 and related text; see also at least [0011] and [0059]).

	As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided at least the first and second side surface to have first and second sections as in Kimura et al. such that portions of leads 122 and 124 would be exposed at the section sections, and this in order to improve bonding strength of the package to a circuit board and enhance mounting reliability. The modification would have resulted in the fact that the first and second side surfaces of the sealing resin each include a first section and a second section, the first section being disposed outward with respect to the second section in plan view, the first exposed portion being located in the second section of the first side surface of the sealing resin, the second exposed portion being located in the second section of the second side surface of the sealing resin. 


    PNG
    media_image1.png
    958
    1640
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    898
    1690
    media_image2.png
    Greyscale

b.	Re claim 29, each of the first exposed portion and the second exposed portion is formed with a plating layer (col. 5 ln. 13-20 disclose that the lead frame is plated for later soldering and as such, it is implicit that the first and second exposed portions will bear a plating layer; in the alternative, Kimura discloses plating layers 117 formed on exposed portions of the leads to facilitate soldering, and as such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the plating layer on the first and second exposed portions to facilitate soldering).

c.	Re claim 30, the exposed portion of the first lead is rectangular in plan view (see col. 4 ln. 5-10 that disclosed 108 to be rectangular, and noting that the shape of its bottom exposed portion is similar to the overall shape of 108).

d.	Re claim 31 and as per claim 28 rejection above, the first and second sections of the first side surface each extend over an entire length of the first side surface in a direction perpendicular to the thickness direction (in the alternative, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the first and second sections of the first side surface each to extend over an entire length of the first side surface in a direction perpendicular to the thickness direction, and this in order to also exposed portions of lead 108 to further enhance bonding strength to a circuit board and mounting reliability of the package).

e.	Re claim 32, see claim 31 rejection above where the same rationale would apply.

f.	Re claim 33, the plurality of wires comprise a group of wires (the ones connected to source metal pad 138; see col. 5 ln. 33-42) held at a same potential (source potential).

g.	Re claim 34, the plurality of wires comprise a wire (the one connected to gate pad 136) held at a gate potential.

h.	Re claim 35, the plurality of wires comprise another wire (one that is connected to source pad 138) held at a source potential.

i.	Re claim 36, the first and second side surfaces are each greater in length than the third side surface (explicit on annotated fig. 4).
j.	Re claim 37, the first lead comprises a thick portion (thick portion of 108 and that is located between opposite sides 114 and 116 on figs. 6-8) overlapping with the semiconductor element in plan view .

k.	Re claim 38, the first lead comprises a plurality of exposed portions that are exposed from the first side surface of the sealing resin (explicit on figs. 4-6).

l.	Re claim 39, the first lead comprises a plurality of exposed portions that are exposed from the second side surface of the sealing resin (explicit on figs. 4-6).

m.	Re claim 40, the second lead is smaller in area in plan view than the first lead (explicit on fig. 4).

n.	Re claim 41, the first lead comprises a linear edge (vertical portion of the edge of 108 facing 122&124 on fig. 4) facing the second lead in plan view, and the second lead is elongated along the linear edge (explicit on fig. 4).

o.	Re claim 42, the at least one electrode of the semiconductor element comprises a first electrode 138 and a second electrode 136, and the plurality of wires comprise a first wire W1 (see annotated fig. 4) bonded to the first electrode and a second wire W1’ bonded to the second electrode.

p.	Re claim 43, the sealing resin comprises a fourth side surface S4 (se annotated fig. 4) opposite to the third side surface, and the first lead comprises a portion that is exposed from the fourth side surface (explicit on fig. 4).

q.	Re claim 44, the second lead comprises at least one lower portion (exposed surface of 124 on fig. 6) exposed from the bottom surface of the sealing resin (explicit on fig. 5-6).

r.	Re claim 45, the at least one lower portion of the second lead comprises a first lower portion (left widen portion of the exposed surface of 124 on fig. 6 or horizontal portion of the exposed surface of 124 on fig. 6 for example) and a second lower portion (lower half of exposed surface portion of the vertical portion of 124 on fig. 6 for example) that are exposed from the bottom surface of the sealing resin.

s.	Re claim 46, the first lower portion and the second lower portion are spaced apart from each other (i.e. at least laterally offset from each other) in a direction parallel to the third side surface of the sealing resin.

t.	Re claim 47 and in view of claim 46 rejection above, the first lower portion and the second lower portion are different in area in plan view.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Talledo (US 2016/0379916) disclose a package structure with an encapsulant having first and second offset portions of a side surface and a lead located at  the lower one of the offset portions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899